In re Wolfe, George William II; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Ascension, 23rd Judicial District Court Div. B, No. 77,998; to the Court of Appeal, First Circuit, No. 2006 CU 1434.
Granted. The judgment of the court of appeal is vacated and set aside. The case is remanded to the court of appeal, which is directed to order the trial court to provide explicit reasons for its decision not to designate a domiciliary parent pursuant to La. R.S. 9:335. The court of appeal shall then reconsider the matter in light of the trial court’s reasons.
JOHNSON, J., would deny.
KNOLL, J., would deny.